Every condition in a grant is either precedent or subsequent, whether it relates to real or personal property. The condition relating to setting out buoys in the grant before us was a condition precedent, upon the performance of which the estate vested, but the condition relating to the maintenance of buoys thereafter was a condition subsequent, because it related to an estate or interest which had already vested. The claim that the condition as to maintenance was continuous is simply an admission that it was a condition subsequent, for whatever is continuous is present and cannot be past or precedent. A condition subsequent does not execute itself. Action was required by the state, as the grantor, by physical re-entry or judicial proceedings. Until then the grantee, by the necessary operation of the grant, was in lawful possession of the plat of land under water for the purpose of raising oysters. No one but himself had the right to use it for that purpose until the state interfered and dispossessed him for breach of the condition subsequent. The plaintiff, therefore, was a trespasser both in entering and cultivating, and the defendant had the right to harvest, although he did not plant, because the land was his for the purpose of the grant as against all but the state. While the equities are with the plaintiff, the law is with the defendant, *Page 179 
and I vote to maintain the law by reversing the judgment appealed from.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT and CHASE, JJ., concur with HAIGHT, J.; VANN, J., reads dissenting opinion; WILLARD BARTLETT, J., not sitting.
Judgment affirmed.